Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "wedge-like shape" in claim 18 is a relative phrase which renders the claim indefinite.  The term phrase "wedge-like shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the phrase "wedge-like shape" limits the claim to an actual wedge shape. It is not sure what degree of deviation from a wedge shape is acceptable for the phrase "wedge-like shape". In the interest of compact prosecution, the claim will be interpreted as reciting a wedge shape.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (US 2013/0149503 A1).
With regards to claim 1, Yamamoto discloses an intermediate film for laminated glass comprising a first end and a second end (i.e., one end and one other end) on opposite sides, the first end being thinner than the second end (i.e., the other end having a thickness larger than the thickness of the one end) (Yamamoto: para. [0029]-[0031]; claim 1; Fig. 1). That the interlayer film is for use in laminated glass that is a head-up display constitutes an intended use. In other words, a head-up display is not positively recited, though in the interest of compact prosecution, Yamamoto discloses its interlayer as used in laminated glass for a head-up display (Yamamoto: para. [0001]). Yamamoto discloses the entire film has having a wedge angle of, for example, 0.3 mrad, which is in the claimed range of 0.1 mrad or more (Yamamoto: Table 1, see Examples 9 and 10). Regarding the claimed steps of determining maximum and minimum first partial wedge angle values at points in 2 mm intervals at 2 cm from the ends of the interlayer film, the first partial regions in 40 mm in the direction connecting the ends, It is noted that since the entire film has a wedge angle of 0.3 mrads, the partial wedge angles are all 0.3 mrads, which gives a difference of 0 mrads (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).
With regards to claims 2-3, the entirety of the interlayer film of Yamamoto has a wedge angle of 0.3 mrads, and therefore, the angular difference between any two points, regardless of interval and position, would yield a difference of 0 mrads (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).
Yamamoto: para. [0029]-[0031]; claim 1; Fig. 1). That the interlayer film is for use in laminated glass constitutes an intended use. In the interest of compact prosecution, Yamamoto discloses its interlayer as used in laminated glass (Yamamoto: para. [0001]). Yamamoto discloses the entire film has having a wedge angle of, for example, 0.3 mrad, which is in the claimed range of 0.1 mrad or more (Yamamoto: Table 1, see Examples 9 and 10). Regarding the claimed steps of determining maximum and minimum first partial wedge angle values at points in 2 mm intervals at 10 cm from the ends of the interlayer film via 250 points, the first partial regions in 40 mm in the direction connecting the ends, It is noted that since the entire film has a wedge angle of 0.3 mrads, the partial wedge angles are all 0.3 mrads, which gives a difference of 0 mrads (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).
With regards to claims 5-6, the entirety of the interlayer film of Yamamoto has a wedge angle of 0.3 mrads, and therefore, the angular difference between any two points, regardless of interval and position, would yield a difference of 0 mrads (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).
With regards to claims 7-9, since the wedge angle in the interlayer film of Yamamoto has a value of 0.3 mrad throughout, any conceivable maximum value for partial wedge angle must be 0.3 mrad, which is within the claimed range of 2.0 mrad or less (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).
With regards to claims 10-12, since the wedge angle in the interlayer film of Yamamoto has a value of 0.3 mrad throughout, any conceivable minimum value for partial wedge angle must be 0.3 mrad, which is within the claimed range of 0.1 mrad or more (Yamamoto: Table 1, see Examples 9 and 10; Fig. 1).

With regards to claim 14, the interlayer film comprises a plasticizer (Yamamoto: claim 5).
With regards to claim 15, the interlayer film comprises a first surface layer 1 (i.e., second layer) and an intermediate layer 4 (i.e., first layer) arranged on a first surface side thereon (Yamamoto: para. [0030]; Fig. 1).
With regards to claim 16, each of the first surface layer 1 and intermediate layer 4 contains a polyvinyl acetal resin, a content of a hydroxyl group in the polyvinyl acetal resin in the first surface layer 1 is lower than that of the intermediate layer 4 (i.e., higher hydroxyl content in the intermediate layer 4 than the first surface layer 1) (Yamamoto: para. [0041]-[0042]). 
With regards to claim 17, each of the first surface layer 1 and intermediate layer 4 contains a polyvinyl acetal resin and plasticizer, the intermediate layer 4 having a larger amount of plasticizer than the first surface layer 1 as measured relative to 100 parts by weight of the polyvinyl acetal resin in the respective layers (Yamamoto: para. [0045]). 
With regards to claim 18, since the entire interlayer is of a wedge-shaped cross-section, it flows that at any location of measurement (including between a position of 8 cm toward the other end from the one end and a position of 61.8 cm from the other end toward the one end) would indicate a wedge-shaped cross-section (Yamamoto: Fig. 1).
With regards to claim 19, Yamamoto discloses the interlayer film as arranged between first and second glass lamination members, such that a laminated glass is formed (Yamamoto: para. [0097]-[0098] Fig. 6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783